Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (20140183527).
Regarding claim 1, Yamazaki teaches an display substrate, comprising 
fig. 14, 501; fig. 15, 914) and a gate driver on array (GOA) region (fig. 15, 916), wherein an active layer (fig. 8a, 404) of a thin film transistor (TFT) at the GOA region at least comprises a first oxide semiconductor layer (404a) and a second oxide semiconductor layer (404b) arranged on the first oxide semiconductor layer (fig. 8a), and the first oxide semiconductor layer is arranged between the second oxide semiconductor layer and a base substrate of the display substrate (see fig. 9a-9b) and has a carrier mobility of smaller than the second oxide semiconductor layer (par. 155 teaches that layer 404b contains high amounts of indium in order to increase carrier mobility; par. 157 teaches that layer 404a contain greater  amounts of other elements listed than indium and that 404a contains a larger amount of any of these  elements in an atomic ratio than that in the second oxide semiconductor layer 404b in an atomic ratio, thus leading to a decrease in electron mobility in 404a when compared to 404b; further, see par. 161).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 4, Yamazaki teaches an display substrate according to claim 1, wherein the second oxide semiconductor layer is made of IGZYO or IGTO, where Y represents Sn (par. 114-139).  
Regarding claim 7, Yamazaki teaches an display substrate according to claim 1, wherein the first oxide semiconductor layer is made of IGZO (par. 114-139).  
Regarding claim 8, Yamazaki teaches an display substrate according to claim 1, wherein the first oxide semiconductor layer has a thickness of 300 to 500A (par. 162).  
claim 1, wherein the TFT is a top-gate TFT (par. 248).  
Regarding claim 10, Yamazaki teaches an display substrate according to claim 1, wherein the second oxide semiconductor layer has a thickness of 300 to 500A (par. 162).  


Claim 12, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (20140183527).
Regarding claim 12, Yamazaki teaches an display device, comprising display substrate
Regarding claim 13, Yamazaki teaches an display device according to claim 12, wherein the display device is an Organic Light-Emitting Diode (OLED) display device (par. 280).  
Regarding claim 18, Yamazaki teaches an display substrate according to claim 12, wherein the second oxide semiconductor layer is made of IGZYO or IGTO, where Y represents Sn (par. 114-139).  



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (20140183527).
Regarding claim 14, Yamazaki teaches an method for manufacturing a display substrate, the display substrate comprising a display region and a GOA region, the method comprising: forming a first oxide semiconductor layer and a second oxide semiconductor layer sequentially at the GOA region; and Application No. New Attorney Docket No. 0190/0204PUS 1 Preliminary Amendment Page 5 of 6 patterning the second oxide semiconductor layer and the first oxide semiconductor layer to form an active layer of a TFT, wherein the first oxide semiconductor layer has a carrier mobility smaller than the second oxide semiconductor layer (see fig. 10A-10D; further, see rejection for claim 1).  


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 dependent on claim 4, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to based on its dependency on claim 5.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894